Citation Nr: 1745471	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-50 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for ethmoidal sinusitis prior to March 24, 2008, and in excess of 30 percent thereafter.  

2.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis and degenerative disc disease (DDD) with mild intervertebral disc syndrome (IVDS) of the cervical spine prior to May 31, 2017, and in excess of 30 percent thereafter.

3.  Entitlement to a compensable evaluation for left upper extremity radiculopathy prior to March 13, 2012, in excess of 30 percent for the period of March 13, 2012 through June 7, 2016, and in excess of 30 percent thereafter.

4.  Entitlement to a compensable evaluation for right upper extremity radiculopathy prior to May 31, 2017, and in excess of 40 percent thereafter.  

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

6.  Entitlement to an evaluation in excess of 10 percent for spondylosis with osteoarthritis and mild IVDS of the lumbar spine prior to March 24, 2008, and in excess of 20 percent thereafter.  

7.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity sciatic radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to March 1964, and from April 1964 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1998 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was last before the Board in May 2016, at which time the Board remanded the increased evaluation claims for cervical and lumbar spine, bilateral hearing loss, and sinusitis disabilities for additional development.  During the pendency of those appeals, the Agency of Original Jurisdiction (AOJ) awarded a 30 percent evaluation for the Veteran's cervical spine disability, effective May 31, 2017, in a June 2017 rating decision; the Board has therefore recharacterized that issue on appeal in order to comport with that award of benefits.  

Subsequently, the increased evaluation claims for sinusitis, bilateral hearing loss, cervical spine and lumbar spine disabilities have been returned to the Board for further appellate review.  The issue of increased evaluation for the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

As a final initial matter, the Board additionally remanded a claim for increased evaluation of the Veteran's tinnitus.  During the pendency of the remand, in an April 2017 rating decision, the AOJ awarded the Veteran a 10 percent evaluation for his tinnitus since August 1, 1997, which is the date following his discharge from service.  Thus, the Veteran has been assigned the highest possible evaluation for his tinnitus disability from the earliest possible effective date; the Board therefore finds that the full award of benefits sought on appeal have been awarded respecting that issue and it is therefore final and will no longer be discussed in this decision.  


FINDINGS OF FACT

1.  The Veteran's ethmoidal sinusitis resulted in more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge or crusting.  

2.  The Veteran has not had radical surgery of the sinuses with chronic osteomyelitis; nearly constant sinusitis following repeated surgeries; granulomatous rhinitis, Wegener's granulomatosis, rhinoscleroma, lethal midline granuloma, or any other granulomatous infection; or, any other laryngeal or pharyngeal disorder as a result of his ethmoidal sinusitis, throughout the appeal period.  

3.  For the period prior to May 31, 2017, forward flexion of the Veteran's cervical spine was not limited to 15 degrees or less.  

4.  Throughout the appeal period, the Veteran did not have ankylosis of his cervical spine or any incapacitating episodes related to his cervical spine disability.  

6.  The first evidence of any cervical radiculopathy of the left upper extremity of record is on March 13, 2012; at that time the Veteran's lower radicular group of his left upper extremity was mildly affected.  

7.  Beginning June 8, 2016, the Veteran's left cervical radiculopathy resulted in severe incomplete paralysis of all of the radicular groups of the left upper extremity.  

8.  Throughout the appeal period beginning June 8, 2016, the Veteran's left cervical radiculopathy did not result in complete paralysis of the upper, middle or lower radicular groups, or incomplete paralysis of or complete paralysis of all of the radicular groups of the right upper extremity.

9.  The first evidence of cervical radiculopathy of the right upper extremity of record is on October 27, 2016; at that time he had moderate incomplete paralysis of all of the radicular groups of the right upper extremity.

10.  Throughout the appeal period beginning October 27, 2016, the Veteran's right cervical radiculopathy is did not result in severe incomplete paralysis or complete paralysis of the upper, middle or lower radicular groups, or incomplete paralysis of or complete paralysis of all of the radicular groups of the right upper extremity.  

11.  Throughout the appeal period, the Veteran's bilateral hearing acuity loss does not commensurate to a compensable evaluation under the rating criteria.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial 30 percent evaluation, but no higher, for the Veteran's ethmoidal sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Codes 6511, 6515-6524 (2016).  

2.  The criteria for establishing evaluations in excess of 20 percent for the period prior to May 31, 2017, and in excess of 30 percent for the period beginning May 31, 2017, for the Veteran's osteoarthritis and DDD with mild IVDS of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2016).

3.  The criteria for establishing an evaluation in excess of 20 percent for cervical radiculopathy of the left upper extremity, for the period prior to June 8, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Codes 8510-8519 (2016). 

4.  The criteria for establishing a 40 percent evaluation, but no higher, for cervical radiculopathy of the left upper extremity, for the period beginning June 8, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Codes 8510-8519 (2016).

5.  The criteria for establishing a compensable evaluation for cervical radiculopathy of the right upper extremity prior to October 27, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Codes 8510-8519 (2016).

6.  The criteria for establishing a 40 percent evaluation, but no higher, for cervical radiculopathy of the right upper extremity, for the period beginning October 27, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Codes 8510-8519 (2016).

7.  The criteria for establishing a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Increased Evaluation for Ethmoidal Sinusitis

The Veteran was awarded service connection for his ethmoidal sinusitis in a February 1998 rating decision, effective August 1, 1997-the date following the Veteran's discharge from military service.  He timely appealed his initially assigned noncompensable evaluation.  During the pendency of the appeal, in a July 2015 rating decision, the AOJ awarded a 30 percent evaluation for the Veteran's ethmoidal sinusitis, effective March 24, 2008.  Throughout the appeal period, the Veteran's ethmoidal sinusitis has been evaluated under Diagnostic Code 6511. 

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Rating Formula for Sinusitis.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis.  

Under the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted when sinusitis is detected by x-ray only.  A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6511, General Rating Formula for Sinusitis (2016).  An incapacitating episode means one that requires bed rest and treatment by a physician.  See Id., Note.

Turning to the evidence of record, in a February 1997 service treatment record, the Veteran reported having sinus pain and symptoms for 3 weeks and he was treated with antibiotics for a week, two weeks prior; he was given two more weeks of antibiotics at that time for his diagnosed sinusitis.  The Veteran's other service treatment records, particularly in his April 1997 separation examination, document that he reported having sinusitis since 1990 when he was in Desert Storm, and that he self-medicated his symptoms with over-the-counter Sudafed.  The Board notes that the Veteran's service treatment records do document approximately one or two visits for complaints of sinus issues the last couple of years of his military service.  

The Veteran underwent a VA examination of his sinusitis in December 1997.  At that time, he reported a long history of sinusitis, post-nasal drip, frontal headaches, fever and chills; he also reported recurrent pain in his sinuses for two years.  On examination, the Veteran's sinuses were tender to palpitation; the examiner noted that his "sinuses show ethmoid sinusitis."  The Veteran was diagnosed with ethmoidal sinusitis.  

The Veteran underwent another VA examination for his sinusitis in August 2016.  At that time, the examiner noted that the Veteran was diagnosed with allergic rhinitis and was prescribed fluticasone and loratadine.  On examination, the Veteran was noted to have rhinitis, without complete obstruction on either the left or right side, nor was there greater than 50 percent obstruction on both sides.  The Veteran also was not shown to have any nasal polyps or permanent hypertrophy of the nasal turbinates.  The examiner further found that the Veteran did not have granulomatous rhinitis, Wegener's granulomatosis, rhinoscleroma, lethal midline granuloma, or any other granulomatous infection; nor was there evidence that the Veteran had any other laryngeal or pharyngeal disorders as a result of his sinus disability.  The examiner noted that scans of the Veteran's sinuses did not demonstrate either acute or chronic sinusitis.  Finally, the Board reflects that the VA examiner did not address any of the rating criteria for sinusitis.  

In an October 2016 addendum, the examiner noted several instances of sinus CT or other imaging scans since 1998, although he found that there was "very infrequent mention of nasal or sinus congestion.  The symptoms that are reported are more consistent with rhinitis than sinusitis.  The most recent imaging suggests there is no evidence of current chronic sinusitis."  Again, the examiner did not address the rating criteria for sinusitis.  

The Veteran submitted several statements in November 2016, which indicate that he is taking loratadine, Tylenol Severe Sinus, a saline spray, and fluticasone propionate nasal spray for his sinus issues.  

The Board has also reviewed the Veteran's VA treatment records since his discharge from military service.  In particular, a July 2015 VA treatment record documents that the Veteran had recurring sinus congestion for years; at that time, the Veteran was diagnosed with acute maxillary sinusitis and given several different medications and nasal sprays to treat his condition.  The Veteran's treatment regimen appears to be consistent since at least December 2000, when a VA treatment record documents that he was taking over-the-counter medications and nasal saline.  Moreover, the VA treatment records do appear to confirm that the Veteran's sinus complaints are treated as allergic rhinitis rather than sinusitis; it also appears that he has continued to self-medicate his sinus problems since military service, as noted above.

Based on the foregoing evidence, the Board finds that a 30 percent evaluation, but no higher, is warranted throughout the appeal period.  

Initially, the Board reflects that it does not appear that any examinations of record at this time address the proper rating criteria to properly evaluate the Veteran's sinusitis.  Additionally, it appears that there was an attempt to obtain a retrospective opinion regarding the severity of Veteran's sinusitis in October 2016; however, that examiner provided an opinion that also did not address the proper rating criteria, and also appeared to indicate that further attempts to obtain a retrospective opinion or further clarification respecting the severity of the Veteran's sinusitis based on the evidence of record would be futile, as his symptomatology was mostly treated as allergic rhinitis rather than sinusitis throughout the records.  

Consequently, the Board finds that it must assess the evidence of record in this case in the light most favorable to the Veteran.  By resolving reasonable doubt in his favor, the Board finds that a 30 percent evaluation is warranted for the appeal period.  

Specifically, shortly prior to the Veteran's discharge from service, it appears that he was treated with antibiotics twice in a short period of time.  Additionally, the Veteran reported that he had several sinus symptoms including headaches, pain, and nasal congestion that he treated with over-the-counter medications, particularly Sudafed, during service and on separation from military service.  The Veteran's service treatment records document at least one or two visits a year in the preceding years prior to his discharge for his sinus symptoms, although it also appears that the Veteran did not seek treatment for every episode of sinus problems as he was clearly self-medicating his sinus symptoms with over-the-counter medications both during and after service.  Finally, even though the Veteran was treated for allergic rhinitis instead of sinusitis throughout the period after his discharge from service, it appears that his symptomatology is substantially similar and generally stable since military service.  

Accordingly, in short, the Board finds the above disability picture to be more closely approximate to more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge or crusting, throughout the appeal period, particularly given the fairly stable presentation of symptomatology since military service.  

Regarding an evaluation in excess of 30 percent, the evidence of record does not demonstrate that the Veteran has had any surgeries of his sinuses at any time throughout the appeal period, including any radical surgery with chronic osteomyelitis.  As the Veteran has not had any sinus surgeries, an evaluation in excess of 30 percent for the Veteran's sinusitis is not warranted under the General Rating Formula in this case.  See 38 C.F.R. § 4.97, Diagnostic Code 6511, General Rating Formula for Sinusitis.

Furthermore, the Board has been contemplated Diagnostic Code 6522, although an evaluation in excess of 30 percent is not available under that Diagnostic Code.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  

Finally, given that the Veteran is not shown to have any laryngeal or pharyngeal disorders related to his sinus disability, or any evidence of rhinoscleroma or other granulomatous infection, the Board cannot finds that higher evaluations that 30 percent are warranted under Diagnostic Codes 6515 through 6521, 6523, or 6524.  See 38 C.F.R. § 4.97, Diagnostic Codes 6515-6521, 6523, 6524 (2016).  

In conclusion, by resolving reasonable doubt in his favor, the Board finds that an initial 30 percent evaluation, but no higher, for the Veteran's ethmoidal sinusitis is warranted based on the evidence of record in this case.  See 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6511, 6515-6524.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


Increased Evaluation for Cervical Spine Disability

The Veteran filed his claim for increased evaluation of his cervical spine disability on March 24, 2008.  The Veteran's cervical spine disability has been assigned a 20 percent evaluation for the period prior to May 31, 2017, and as 30 percent disabling for the period beginning May 31, 2017.  Evaluation of the Veteran's cervical spine disability has been assigned under Diagnostic Code 5242 throughout the appeal period.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A cervical spine disability may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if disc syndrome is demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  

With regards to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine and a rating in excess of 40 percent is not available unless ankylosis of the entire spine is present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2016).

Alternatively, the Veteran's cervical spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  See Id., Note (1).

Finally, the Veteran has already been assigned the highest possible evaluation under Diagnostic Codes 5003 and 5010 throughout the appeal period.  Therefore, the Board will no longer discuss those Diagnostic Codes in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Turning to the evidence of record, the Veteran underwent a VA examination of his cervical spine in April 2008.  He reported stiffness when bending over and pain in his neck, which was constant and traveled to his right shoulder; his pain was described as aching, sharp and 5 out of 10, which was elicited by physical activity and stress.  He took Tylenol for his pain.  He denied any weakness or any incapacitation due to his cervical spine disability.  

On examination, the Veteran had a normal posture and gait, and did not require any assistive devices for ambulation.  He did not have radiating pain on motion, muscle spasm, tenderness or ankylosis.  He had 45 degrees of flexion and extension, with pain at 30 degrees, respectively; 45 degrees of right lateral and left lateral flexion, with pain at 22 and 26 degrees, respectively; and 80 degrees of right and left rotation, with pain at 62 and 47 degrees, respectively.  The examiner noted that the Veteran was additionally limited after repetitive use due to pain, although the examiner stated that the additional limitation of motion due to pain was 0 degrees.  The Veteran's motor, sensory and reflex functioning of the upper extremities was normal.  The examiner diagnosed the Veteran with spondylosis and DDD of the cervical spine, noting subjective pain and stiffness in the neck with radiating pain into the right shoulder; the examiner concluded that there was no intervertebral disc syndrome (IVDS) of the cervical spine.  

The Board has reviewed the Veteran's VA treatment records since 2007; generally, those records document that the Veteran has arthritis of the cervical spine, although no particular treatment of his neck is shown.  In a September 2009 VA treatment record, the Veteran was noted to have normal range of motion of the neck without any noted instability, effusion, increased temperature, or erythema.  Subsequent VA treatment records document that the Veteran had cervical spine pain and received acupuncture treatment, although a majority of that treatment appears related to his lumbar spine rather than his cervical spine.  

The Veteran underwent another VA examination of his cervical spine in March 2012, at which time he was diagnosed with osteoarthritis of the cervical spine with DDD and mild IVDS.  The Veteran reported that he had flare-ups, which were brought on by physical activity and relieved by rest and medication; he could function with medication, but had limited motion in turning his head.  

On examination, the Veteran had flexion, extension, bilateral lateral flexion, and bilateral rotation to 45 degrees, with pain beginning at 0 degrees; his range of motion was unchanged after repetitive motion testing, and the examiner noted that he did not have any additional loss of motion after repetitive motion testing.  The Veteran's functional impairment was noted as being pain on movement.  The Veteran was tender to palpitation during the examination, and he had guarding and muscle spasms present, although such did not result in abnormal gait or spinal contour.  His muscle strength, reflex and sensory testing were all normal, and the Veteran did not have muscle atrophy.  The Veteran did not have any incapacitating episodes of IVDS within the last 12 months, and he did not require the use of assistive devices.  The examiner concluded that the Veteran had partial impairment to physical activities of employment as a result of his cervical spine disability.  

On May 31, 2017, the Veteran underwent another VA examination of his cervical spine disability.  At that time, he was diagnosed with DDD and osteoarthritis of the cervical spine; the Veteran reported increasing symptoms, noting that it was hard to look to the right just by turning his neck and that he had to turn his whole upper truck to see over his shoulder.  He also reported pain and numbness in the neck; his pain was sharp or a burning type of pain.  The Veteran stated that he had flare-ups after working in the yard for 15 to 20 minutes or with computer usage; he reported being in agony from his neck down to his right arm and to his left shoulder.  He also reported that he had to give up golf, swimming and playing ball with his grandsons due to his cervical spine disability.  

On examination, the Veteran had 15 degrees of forward flexion, 5 degrees of extension, 10 degrees of right lateral flexion, 5 degrees of left lateral flexion, and 10 degrees of bilateral lateral rotation.  The examiner also noted that he was unable to look side to side or over his shoulders, and he was unable to tilt his head back to drink all of the liquid in a cup.  He had pain on examination which caused functional loss, and there was pain on weightbearing.  The Veteran was noted to have tenderness over the bilateral paraspinal region of his lower cervical spine, and he had radiation of pain to his shoulders with palpitation.  The Veteran was able to perform repetitive motion testing and he had the same range of motion except for a loss of 5 degrees in right lateral flexion.  The examiner further stated that the Veteran was additionally functionally impaired due to his pain, fatigue, weakness, lack of endurance and incoordination after repeated use over time, although the examiner did not provide a description of that additional functional limitation during the examination as the Veteran was not examined after repeated use over time; the Veteran, however, did indicated that prolonged conversations on the phone would cause a flare-up and that his hands would stay numb after the phone call for a long while.  The examiner noted that the Veteran's repetitive use testing was indicative of his functional impairment during a flare-up.  The examiner also noted that there was evidence of pain on passive range of motion and during non-weightbearing.  

The Veteran did not have guarding or muscle spasm on examination, and he was also noted to have a disturbance of locomotion and interference with sitting.  The examiner noted that the Veteran needed to use a heating pad after being seated for a prolonged period of time; he was no longer able to sit and read a book for a long period of time due to neck discomfort.  The Veteran also had to shift arms when using a cane due to his neck and arms.  The Veteran's muscle strength was normal without any evidence of muscle atrophy.  The examiner noted that there was no ankylosis of the cervical spine.  The examiner also noted that the Veteran had IVDS of his cervical spine, although he did not have any incapacitating episodes within the last 12 months due to his cervical spine disability.  Finally, the examiner concluded that the Veteran had to limit his yard work and work around the house due to his cervical spine disability; he was limited to being able to vacuum around the house, but after vacuuming he would need to sit for a few hours to recover.  The examiner also noted that traveling was very difficult with regards to his neck and back disabilities; the Veteran had to retire from his job in 2006 as a result of difficulty traveling for his civilian job.  

The VA treatment records for the period following that examination demonstrate continued pain management treatment.  

Based on the foregoing evidence, evaluations in excess of 20 percent and in excess of 30 percent for the periods prior to and beginning May 31, 2017, respectively, are denied.  For the period prior to May 31, 2017, the evidence does not demonstrate that the Veteran's cervical forward flexion was to 15 degrees or less.  Likewise, for the entire appeal period, the Veteran's cervical spine is not shown to have any ankylosis.  Accordingly, evaluations in excess of 20 percent and 30 percent, respectively, for the appeal periods are not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine.  

Alternatively, the Board has additionally considered whether an evaluation for IVDS is appropriate; however, the evidence in this case does not demonstrate that the Veteran had any incapacitating episodes-that is, weeks of physician-prescribed bedrest-throughout the appeal period.  Consequently, evaluations in excess of 20 percent and 30 percent, respectively, for the appeal periods are not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Accordingly, the Board must deny the Veteran's claim for increased evaluation of his cervical spine disability based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Evaluation for Bilateral Upper Extremity Cervical Radiculopathy

According to the most recent codesheet, the Veteran has been assigned a noncompensable evaluation for his left upper extremity cervical radiculopathy for the period prior to March 13, 2012; for the period of March 13, 2012 through June 7, 2016, a 20 percent evaluation was assigned; and, for the period beginning June 8, 2016, a 30 percent evaluation has been assigned.  Those evaluations have been assigned under Diagnostic Code 8513 or 8612.  

However, in the December 2016 rating decision that awarded the Veteran's increased evaluation to 30 percent disabling for the left upper extremity cervical radiculopathy, that decision indicates an effective date of July 7, 2016 was assigned.  By resolving reasonable doubt in favor of the Veteran, the Board finds that the AOJ has awarded a 30 percent evaluation for the Veteran's left cervical radiculopathy beginning on June 8, 2016.  

Regarding the Veteran's right upper extremity cervical radiculopathy, he has been assigned a noncompensable evaluation for the period prior to May 31, 2017, and beginning on May 31, 2017, he has been assigned 40 percent evaluation under Diagnostic Code 8510.  

For rating purposes, a distinction is made between major (dominant) and minor groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As noted below, the Veteran is right-hand dominant; thus, his service-connected right cervical radiculopathy disability involves his major extremity, while his service-connected left cervical radiculopathy disability involves his minor extremity.

Diagnostic Code 8513 provides the rating criteria for paralysis of all the radicular nerve groups, and therefore neuritis and neuralgia of those nerve groups.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of all radicular groups of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).  

Diagnostic Code 8512 provides 20 percent, 40 percent and 50 percent evaluations for incomplete paralysis of the lower radicular group for the major extremity which is mild, moderate or severe, respectively.  Disability ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis of the lower radicular groups for the minor extremity which is mild, moderate or severe, respectively.  Disability ratings of 70 percent and 60 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2016).

Diagnostic Code 8511 provides 20 percent, 40 percent and 50 percent evaluations for incomplete paralysis of the middle radicular group for the major extremity which is mild, moderate or severe, respectively.  Disability ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis of the lower radicular groups for the minor extremity which is mild, moderate or severe, respectively.  Disability ratings of 70 percent and 60 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8511 (2016).

Diagnostic Code 8510 provides 20 percent, 40 percent and 50 percent evaluations for incomplete paralysis of the upper radicular group for the major extremity which is mild, moderate or severe, respectively.  Disability ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis of the lower radicular groups for the minor extremity which is mild, moderate or severe, respectively.  Disability ratings of 70 percent and 60 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).

The regulations describe complete paralysis for each radicular group, as follows: for the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected, see 38 C.F.R. § 4.124a, Diagnostic Code 8510; for the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected, see 38 C.F.R. § 4.124a, Diagnostic Code 8511; and, for the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand), see 38 C.F.R. § 4.124a, Diagnostic Code 8512.

In contemplating the assigned disability evaluations below, the Board has also contemplated the combined evaluation of the individual nerves affected; however, the Board has assigned evaluations under the radicular nerve groups as indicated below as they are more advantageous to the Veteran.  

Turning to the evidence of record, the Veteran underwent a VA examination in April 2008.  The Veteran's neurological examination of his upper extremities at that time noted normal motor, sensory and reflex functioning.  The examiner noted that there was radiating pain to the right shoulder from his cervical spine at that time, although no neurological disorder was shown to be present for either of his bilateral upper extremities.  

In a May 2009 VA treatment record, the Veteran denied neck pain, weakness, or tingling in his upper extremities.  In September 2009 VA treatment record, the Veteran's upper extremities were noted to have normal range of motion without noted instability of any major joints; there was also no effusion, increased temperature, or erythema.  His motor examination was also normal.  

The Veteran underwent a VA examination on March 13, 2012.  Muscle strength testing of his upper extremities was normal, without any muscle atrophy.  Reflex and sensory examinations were normal as well.  However, the examiner noted that the Veteran did have mild left upper extremity numbness and paresthesias and/or dysesthesias.  The examiner noted that the Veteran had left upper extremity cervical radiculopathy involving the lower radicular group (C8/T1 nerve roots); his right upper extremity was not affected at that time.  

On June 8, 2016, the Veteran told VA over the telephone that he did not have any private medical records and that he had all of his treatment at VA.  On July 9, 2016, the Veteran submitted a new claim for "limited use of his left hand" due to his arthritis.  

The Veteran underwent a VA peripheral neuropathy examination for his left upper extremity on October 27, 2016.  The Veteran reported that he had numbness and pain involving the left hand every day and that he could no longer make a fist; the pain became more intense at night and he dropped items with his left hand.  He also reported having similar pain and numbness beginning in his right hand as well.  He was recently switched from Elavil to Lyrica.  The examiner noted that the Veteran had not had an electromyelogram (EMG).  The Veteran was right hand dominant.  

On examination, the Veteran reported mild numbness, paresthesias and/or dysesthesias, and intermittent pain (usually dull) of the right upper extremity; he reported moderate intermittent pain and paresthesias and/or dysesthesias, as well as severe numbness of the left upper extremity.  The Veteran denied constant (may be excruciating at times) pain bilaterally.  The Veteran's muscle strength testing was either 4 or 5 out of 5 bilaterally, without any muscle atrophy.  The Veteran's reflex examination of his right upper extremity was normal, as was the reflex examination of the left biceps; however, the left triceps and brachioradialis were hypoactive.  Sensory examination of the Veteran right shoulder (C5) and left inner/outer forearm (C6/T1) were normal, otherwise the sensory examination was decreased bilaterally.  There were no trophic changes, nor was there any median nerve testing necessary at that time.  

The examiner noted that the Veteran had mild incomplete paralysis of the bilateral radial nerves, the bilateral musculocutaneous nerves, bilateral circumflex nerves, and bilateral long thoracic nerves.  The Veteran also had moderate incomplete paralysis of the left median nerve, mild incomplete paralysis of the left upper radicular group, and mild incomplete paralysis of the right middle radicular group.  The Veteran also had normal bilateral ulnar nerves, right median nerve, right upper radicular group, left middle radicular group, and bilateral lower radicular groups.  The examiner concluded that the Veteran's left upper extremity cervical radiculopathy had increased, as noted by decreased strength and inadequate pain control, as well as his increased complaints of numbness and paresthesias.  

The Veteran underwent another VA examination on May 31, 2017.  At that time, the Veteran reported pain and numbness in his neck, shoulders, arms and hands, bilaterally.  He was having trouble make a fist with his right hand and he had sharp/burning type pain radiating down his right arm; he also had left arm pain from his neck to his shoulder.  The Veteran was right hand dominant.  The Veteran's pain and was worsened by yardwork and working at a computer.  The Veteran also reported he was having problems with gripping items, and that he had to give up golfing and swimming; he also could no longer play ball with his grandsons.  

On examination, his muscle strength testing was normal; his reflex testing was also normal, although he was hypoactive in his biceps bilaterally.  The Veteran's sensory examination was also normal, although it was decreased in the inner/out forearm (C6/T1) and hands and fingers (C6-8) on the left side.  Respecting cervical radiculopathy, the examiner noted that the Veteran had severe intermittent pain (usually dull) and numbness on the right and moderate on the left; he had moderate paresthesias and/or dysesthesias and did not have constant pain (may be excruciating at time) bilaterally.  The examiner noted that the Veteran's middle radicular nerve group was affected on the left side, and that his upper radicular group was affected bilaterally; the examiner noted that the severity of the Veteran's radiculopathy was moderate.  

Based on the foregoing evidence, the Board finds that a 40 percent evaluation for the Veteran's left cervical radiculopathy is warranted beginning June 8, 2016.  The Board additionally finds that a 40 percent evaluation is warranted for the Veteran's right cervical radiculopathy for the period beginning October 27, 2016.  Otherwise, evaluations in excess of that already assigned for the Veteran's bilateral cervical radiculopathy disabilities are denied.  

For the period prior to March 13, 2012, the Board reflects that the evidence is clear that the Veteran did not have any cervical spine radiculopathy of either upper extremity.  The first evidence of any cervical radiculopathy of the left upper extremity was during the Veteran's March 13, 2012 VA examination.  At that time, the Veteran's left lower radicular group was shown to be mildly affected.  Such commensurates to a 20 percent evaluation for a minor extremity.  The Board therefore finds that the AOJ has properly assigned a 20 percent evaluation for the Veteran's left upper extremity cervical radiculopathy beginning March 13, 2012.  

For the period of March 13, 2012 through June 8, 2016, the Board cannot finds any evidence that the Veteran's left cervical radiculopathy was more than mild at that time.  However, beginning June 8, 2016, based on the October 2016 VA examination, the Board notes that the AOJ assigned a 30 percent evaluation for severe incomplete paralysis of all radicular groups of the extremity.  

The Board, however, finds that a 40 percent evaluation for severe incomplete paralysis of the lower radicular group is more appropriate for the disability picture shown at that time.  The Board reflects that the Veteran indicated that he was unable to make a fist and that he drops things with his left hand.  A finding of complete paralysis is not warranted, however, as all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are not shown to be completely paralyzed.  

Additionally, the Board cannot find that separate evaluations of the Veteran's various individual nerves as moderate or mild is more advantageous to the Veteran and therefore such separate evaluations are not appropriate in this case.  

Moreover, the Board cannot find that the Veteran's left cervical radiculopathy is demonstrable of complete paralysis of all radicular groups or any of the individual radicular groups for any period after June 8, 2016, as noted by the findings in the May 2017 VA examination.  Consequently, assignment in excess of 40 percent for the period beginning June 8, 2016, is not warranted.  

Turning to the right cervical radiculopathy of the major extremity, the Board notes that the first evidence of any radiculopathy of the right upper extremity was shown during the October 2016 VA examination.  Thus, the Board is unable to award a compensable evaluation for right cervical radiculopathy prior to October 27, 2016.  

Based on the findings in the October 2016 examination, the Board finds that a 40 percent evaluation is warranted for the Veteran's right cervical radiculopathy at that time under Diagnostic Code 8513, for moderate incomplete paralysis of all radicular groups.  The Board has chosen that Diagnostic Code as several of the nerves associated with multiple radicular groups are shown to be affected during that examination, although none of those nerves are more than mildly affected.  Although those individual nerves are shown to be mildly affected, the Board finds that the overall functional impairment is more closely approximate to moderate incomplete paralysis of all radicular groups of the right upper extremity at that time.  The Board further reflects that the functional impairment demonstrated in the October 2016 and May 2017 VA examinations is substantially similar.  

The Board notes that an evaluation in excess of 40 percent for the Veteran's right cervical radiculopathy is not warranted for any period following October 27, 2016, as there is no evidence of severe incomplete paralysis of the lower, middle or upper radicular groups, or severe incomplete paralysis or complete paralysis of all of the radicular groups of the right upper extremity.  

Accordingly, by resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent evaluations for the Veteran's left and right cervical radiculopathy disabilities, beginning June 8, 2016 and October 27, 2016, respectively, are warranted based on the evidence of record at this time; in all other respects, the Veteran's increased evaluation claims for bilateral cervical radiculopathy is denied.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8510-8513.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Bilateral Hearing Loss

The Veteran was awarded service connection for his bilateral hearing loss in a February 1998 rating decision, effective August 1, 1997-the date following the Veteran's discharge from military service.  He timely appealed his initially assigned noncompensable evaluation.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2016).

The Veteran underwent a VA audiological examination in January 1998.  During that examination, the Veteran reported that he had trouble hearing with background noise.  The Veteran underwent audiometric testing, after which the examiner diagnosed the Veteran with moderate high frequency loss in the right ear and profound high frequency loss in the left ear.  The audiometric testing revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
10
15
5
25
45
22
100%
LEFT
15
10
35
95
110
62
96%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level II hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Veteran sought treatment with VA in March 1998, at which time he reported that he was at a wedding and his ears seemed "to shut down but not completely"; he described his hearing as vibrating and hollow, and stated that he had had 2 or 3 subsequent episodes since that episode.  The Veteran underwent audiometric testing at that time, which revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
10
20
5
30
50
26.25
96%
LEFT
30
35
35
85
105
65
84%

The examiner noted that the Veteran had essentially the same hearing acuity as previously noted, although there was a slight decrease in his puretone thresholds.  The Veteran was referred for hearing aids at that time.  

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level III hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Veteran again sought treatment with VA in July 1998, at which time the examiner noted his diagnosis in January 1998.  The Veteran underwent audiometric testing at that time, which revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
10
10
5
30
55
25
96%
LEFT
30
30
35
80
105
62.5
94%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level II hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Veteran was seen in January 1999 in order to be fitted for hearing aids; he was not audiometrically tested at that time and hearing aids were ordered.  

The Veteran was seen again by VA audiology in May 2002, at which time it was noted that he had been issued hearing aids in 1999.  At that time, it was noted that the aids have generally done very well for the Veteran, although he now had to turn the volume up more than he used to and he was getting an "air rushing sound."  The Veteran underwent audiometric testing at that time, which revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
5
20
10
40
55
31.25
96%
LEFT
15
10
20
85
85
50
92%

The examiner noted there was some decrease in the right ear from previous tests, although the left ear was essentially unchanged.  New impressions for the Veteran's ears were ordered in order to obtain a better fit for his hearing aids.  

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

In December 2010, the Veteran was again seen by VA audiology for consultation.  He reported decreased hearing at that time, particularly in his left ear.  He reported having more trouble hearing his wife than he used to; he stated that his last audiological examination was in 2002.  The Veteran underwent audiometric testing at that time, which revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
20
30
25
50
70
43.75
90%
LEFT
30
30
40
95
105+
67.5
90%

The examiner noted that there was some decrease in his audiometric findings since his last May 2002 audiogram; a different type of hearing aid was ordered for the Veteran.  

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level II hearing acuity for the right ear and Level III hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Veteran underwent a VA audiologic examination in July 2016, during which the examiner noted that he was not impacted in his ordinary conditions of daily life and work as a result of his bilateral hearing loss.  The Veteran underwent audiometric testing at that time, which revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
25
35
20
55
80
48
92%
LEFT
40
40
65
105+
105+
79
92%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level II hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

After several attempts to obtain a retrospective addendum opinion as requested by the Board's May 2016 remand directives, the July 2016 examiner finally opined in an October 2016 addendum that the Veteran's audiometric data suggested a mild to severe hearing loss in the right ear and mild to profound mixed hearing loss in the left ear.  

The Veteran was seen for treatment in September 2016 for his mixed hearing loss.  The Veteran felt at that time that his hearing was slightly better on the right; the examiner noted that the Veteran had a slowly progressive bilateral hearing loss over the past 30-40 years.  The Veteran did not have any atalgia, otorrhea, ear fullness, or vertigo.  The Veteran had mixed hearing loss in the left ear that was worse at high frequencies and mild to severe sensorineural hearing loss in the right ear.  The examiner noted that the Veteran would mostly benefit from hearing aids.  

The Veteran underwent another VA audiologic examination in February 2017 with the same VA examiner as in July 2016 examination.  After testing, the examiner noted that the Veteran had difficulty understanding speech as the impact on his ordinary conditions of daily life and work.  The Veteran underwent audiometric testing at that time, which revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
20
30
25
25
75
39
88%
LEFT
25
25
30
90
100
61
92%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level II hearing acuity for the right ear and Level II hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The examiner was again asked to provide a retrospective opinion, and in an April 2017 addendum, the examiner noted that the Veteran had threshold shifts during military service between 1967 and 1997.  There was a significant change in thresholds bilaterally between 1964 to 1997.  The examiner noted that the Veteran was discharged in 1997 and she did not see any audiological data from 1998 and beyond.  She further indicated that she did not know what question she was being asked, as the Veteran had an obvious and well-established service-connected bilateral hearing loss.  The examiner concluded that if there was a more specific question that she needed to address, the AOJ should resend the request.  

Finally, in a September 2017 informal hearing presentation, the Veteran's representative indicated that the Veteran has reported that he is unable to hold conversations while in crowds and is unable to listen to the television or radio without increasing the volume.  

Initially, the Board reflects that the Veteran's audiometric data with regards to his bilateral hearing loss is fairly consistent since his discharge in 1997, after review of the several audiometric tests that have been received with regards to the other remand directives in the May 2016 Board remand.  In light of that review, the Board finds that the October 2016 and April 2017 addendums substantially comply with the Board's previous remand directives regarding a retrospective opinion since discharge from military service.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

During the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability throughout the normal conditions of his life and his activities of daily living, which including difficulty understanding with background noise, inability to hold conversations while in crowds, difficulty understanding speech, particularly hearing his wife's speech, and inability to hear the television or radio without increasing the volume.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The Court has held that the rating criteria in this case contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, although it does not contemplate effects other than difficulty hearing or understanding speech as it does not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  See Doucette v. Shulkin, No. 1-2818 (U.S. Vet. App. Mar. 6, 2017).  That mechanical application does not yield a compensable evaluation for the Veteran's level of hearing loss throughout the appeal period.  

Accordingly, the Board must deny the Veteran's claim for increased evaluation for bilateral hearing loss at this time based on the evidence of record; the Veteran's bilateral hearing acuity loss does not commensurate to a compensable evaluation under the rating criteria.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 30 percent evaluation, but no higher, for the Veteran's ethmoidal sinusitis is granted, subject to the regulations governing the disbursement of monetary benefits.  

Evaluations in excess of 20 percent for the period prior to May 31, 2017, and in excess of 30 percent for the period beginning May 31, 2017, for the Veteran's osteoarthritis and DDD with mild IVDS of the cervical spine are denied.  

An evaluation in excess of 20 percent for cervical radiculopathy of the left upper extremity prior to June 8, 2016, is denied.  

A 40 percent evaluation, but no higher, for cervical radiculopathy of the left upper extremity, for the period beginning June 8, 2016, is granted, subject to the regulations governing the disbursement of monetary benefits.  

A compensable evaluation for cervical radiculopathy of the right upper extremity prior to October 27, 2016, is denied.  

A 40 percent evaluation, but no higher, for cervical radiculopathy of the right upper extremity, for the period beginning October 27, 2016, is granted, subject to the regulations governing the disbursement of monetary benefits.

An initial compensable evaluation for bilateral hearing loss is denied.  


REMAND

The Veteran last underwent a VA examination of his lumbar spine disability in August 2016.  The Board has reviewed the August 2016 examination report, and it is unclear if both passive and active range of motion for pain was tested, as there is only one section for range of motion testing and it does not indicate if it is passive or active.  Likewise, the examiner noted that there was pain during range of motion, but that there was no evidence of pain on weightbearing; the examiner did not address whether there was pain during nonweightbearing.  

Consequently, the Board finds that a remand is necessary in order to obtain another examination, which adequately assesses the current severity of the Veteran's lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Finally, the left lower extremity sciatic radiculopathy is intertwined with the above remanded lumbar spine disability and it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Richmond VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his lumbar spine and associated radiculopathy disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with his lumbar spine disability, such as radiculopathy.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, readjudicate the Veteran's claim for increased evaluation of his lumbar spine and associated radiculopathy disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


